Moyer, C.J.
This affidavit of disqualification was filed by Andrea R. Yagoda, counsel for parties in the above-numbered cases. Affiant seeks the disqualification of Judge Everett H. Krueger from these cases and all other cases in which she is counsel of record.
Affiant states that she was Judge Krueger’s opponent during the recent election campaign and, as a result of several matters that occurred during the campaign, affiant indicates she will file a disciplinary complaint against Judge Krueger. Because of the campaign conduct, the filing of the disciplinary complaint, and allegations by Judge Krueger, apparently during the campaign, that affiant had not conducted herself in an ethical manner, affiant says that Judge Krueger cannot fairly and impartially preside over cases in which she represents parties.
*1268Affiant has failed to demonstrate the existence of bias or prejudice based on the fact that she and Judge Krueger were opponents in the previous election. Further, a judge is not disqualified solely because a party or counsel in a pending case has filed a grievance against the judge. In re Disqualification of Kilpatrick (1989), 47 Ohio StSd 605, 546 N.E.2d 929.
For these reasons, the affidavit of disqualification is found not well taken and is hereby denied.
Affiant is reminded that Gov. Bar R. V(11)(E) requires that disciplinary complaints remain private until and unless formal proceedings begin before the Board of Commissioners on Grievances and Discipline.